DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 31, 2022 has been entered.

Claims 1-19 are pending.
Claims 1-6, 8-13, and 15-19 have been amended.
Claims 1-3, 5-10, and 12-14 are rejected.
Claims 4 and 11 are objected to.
Claims 15-19 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dev (US 2016/0077910 A1, hereinafter referred to as Dev) in view of Sharifi Mehr (US 10,481,993 B1, hereinafter referred to as Sharifi Mehr).
Regarding Claim 1,
Dev teaches:
“receiving server diagnostic data generated by a service computing system based on a client request received from a client computing system, the client request having a corresponding correlation identifier” (paragraphs [0004], [0017], [0033], [0034]; fig. 1, elements 10, 12, 20, 50; fig. 2, elements 65, 80).  [A server 20 receives a first electronic record from a client application 12, and the first electronic record describes activity that occurred at the client’s mobile computing device 10 during a request sent from the client application 12 to the server 20, which then creates a second electronic record; both records are stored to allow access by a diagnostic application that can identify a faulty component ([0004]).  A correlation identifier is generated by a client , and the severity level of the client logs is automatically adjusted based on responses from the server 20 ([0033]).  The log/trace storage 80 stores log and trace data from the client, which is tagged with a correlation identifier; log/trace storage 80 in the client’s analogous to the log/trace storage 50 in the server 20 ([0034]).] (NOTE: The log data containing a logging severity level, synchronized with the server data, and transferred to storage is equivalent to the “diagnostic data,” and the storage area in the server “receives server diagnostic data generated by a service computing system based on a client request received from a client computing system.”)
“receiving, from the client computing system, client diagnostic data and the correlation identifier the client diagnostic data being generated by the client computing system based on the client request to the client request and a response from the service computing system” (paragraphs [0004], [0017], [0033]).  [A server receives a first electronic record from a client application on a mobile computing device describing activity that occurred at the mobile computing device during a request sent from the client application to the server ([0004]).  A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected into the Hypertext Transfer Protocol (HTTP) header of each client request, is forwarded by the application server to all servers or components involved in the workflow of the client request, and is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back, i.e., from end to end ([0017]). The client logging framework 65 captures log data according to a logging severity level specified by the application 12, and the severity level of the client logs is automatically adjusted based on responses from the server 20 ([0033]).]  (NOTE: The server, which is equivalent to the “service computing system,” receives “client diagnostic data and the correlation,” and sends “a response.” The mobile computing device running the client application is equivalent to the “client computing system.”)
“storing the server diagnostic data from the service computing system and the client diagnostic data in a data store, indexed by the correlation identifier” (paragraphs [0017]).  [Support is provided for mobile software applications, through logging, tracing, diagnostics, and other activities that facilitate technical support [0004]).  Logs are created for both client side and server-side activity, and the client logs are stored in association with server-side logs, by uploading the client logs to the server; a correlation identifier is generated by a client application to be unique to that application and is used to tag requests from the client application; the client and server logs are stored in association with each other ([0017]).]  (NOTE: The server and client logging data stored in the server data together are processed to arrive at diagnostic results, which are equivalent to the “server diagnostic data.” Therefore, Dev teaches the limitation. However, since Dev does not specifically disclose the storing of “diagnostic data,” but uses “log” terminology to refer to the data used for diagnosis of system issues, Jan is provided as an additional reference to provide further support for “diagnostic data.”)
“exposing an interface that receives an access request from a support computing system, the access request including the correlation identifier” (paragraphs [0021], [0024], [0017]).  [The system monitors trigger events that cause alerts to be output to an end-user, developer or administrator, via a user interface (UI) associated with the client device ([0021]).  A client application 12 is configured to send requests for access to data exposed by a backend data service to which the server 20 is connected that are executed at the server 20 ([0024]).  The Correlation ID is injected into the Hypertext Transfer Protocol (HTTP) header of each client request ([0017]).]  (NOTE: The output sent to the end-user on an UI is equivalent to “expose an interface,” and the client application to which the UI is connected is “an interface that receives an access request” from the end user, which includes the “correlation identifier.”)
  	“provide access to the stored server diagnostic data and the client diagnostic data to the support computing system based on the correlation identifier and the access request” (paragraphs [0017], [0026]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]).]  (NOTE: The SMD agent is the entity which “provides access to the stored server diagnostic data and the client diagnostic data” to the SAP Solution Manager, and access is always “based on the correlation identifier,” since that identifier is used for storing and subsequent access.)
 Dev does not teach:
“store the server diagnostic data … in a data store.”
Sharifi Mehr teaches:
“store the server diagnostic data … in a data store” (column 2, lines 1-3 & 22-25; column 13, lines 7-9).  [The system dynamically adjusts the generation, collection, and storage of diagnostic information (column 2, lines 1-3).  An identifier or property is used to identify a set of additional diagnostic data that is generated and stored (column 2, lines 22-25).  Operational data and/or trace data can be persisted to a database service or a storage service (column 13, lines 7-9).]  (NOTE: The identifier or property can be equated to the “correlation identifier,” which is also disclosed by Dev.  The storage provided by the database or storage service is equivalent to the “data store.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 8,
Dev teaches:
“A computing system comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system” as recited in Claim 8 (paragraphs [0061]).  [The invention is directed to one or more processors, which can be implemented using any conventional processing circuit and device or combination thereof to execute code provided on a hardware computer-readable medium including any conventional memory device, to perform any of the methods, and the processors can be embodied in a server or user terminal or combination thereof.]
 “receive server diagnostic data generated by a service computing system based on a client request received, the client request having a corresponding correlation identifier” (paragraphs [0004], [0017], [0033], [0034]; fig. 1, elements 10, 12, 20, 50; fig. 2, elements 65, 80).  [A server 20 receives a first electronic record from a client application 12, and the first electronic record describes activity that occurred at the client’s mobile computing device 10 during a request sent from the client application 12 to the server 20, which then creates a second electronic record; both records are stored to allow access by a diagnostic application that can identify a faulty component ([0004]).  A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected into the Hypertext Transfer Protocol (HTTP) header of each client request ([0017]).  The client logging framework 65 captures log data according to a logging severity level specified by the application 12, and the severity level of the client logs is automatically adjusted based on responses from the server 20 ([0033]).  The log/trace storage 80 stores log and trace data from the client, which is tagged with a correlation identifier; log/trace storage 80 in the client’s analogous to the log/trace storage 50 in the server 20 ([0034]).] (NOTE: The log data containing a logging severity level, synchronized with the server data, and transferred to storage is equivalent to the “diagnostic data,” and the storage area in the server “receives server diagnostic data generated by a service computing system based on a client request received from a client computing system.”)
“receive, from the client computing system, client diagnostic data and the correlation identifier the client diagnostic data being generated by the client computing system based on the client request to the client request and a response from the service computing system” (paragraphs [0004], [0017], [0033]).  [A server receives a first electronic record from a client application on a mobile computing device describing activity that occurred at the mobile computing device during a request sent from the client application to the server ([0004]).  A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected into the Hypertext Transfer Protocol (HTTP) header of each client request, is forwarded by the application server to all servers or components involved in the workflow of the client request, and is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back, i.e., from end to end ([0017]). The client logging framework 65 captures log data according to a logging severity level specified by the application 12, and the severity level of the client logs is automatically adjusted based on responses from the server 20 ([0033]).]  (NOTE: The server, which is equivalent to the “service computing system,” receives “client diagnostic data and the correlation,” and sends “a response.” The mobile computing device running the client application is equivalent to the “client computing system.”)
“store the server diagnostic data from the service computing system and the client diagnostic data in a data store, indexed by the correlation identifier” (paragraphs [0017]).  [Support is provided for mobile software applications, through logging, tracing, diagnostics, and other activities that facilitate technical support [0004]).  Logs are created for both client side and server side activity, and the client logs are stored in association with server side logs, by uploading the client logs to the server; a correlation identifier is generated by a client application to be unique to that application and is used to tag requests from the client application; the client and server logs are stored in association with each other ([0017]).]  (NOTE: The server and client logging data stored in the server is equivalent to the “server diagnostic data.” Therefore, Dev teaches the limitation. However, since Dev does not specifically disclose the storing of “diagnostic data,” but uses “log” terminology to refer to the data used for diagnosis of system issues, Jan is provided as an additional reference to provide further support for “diagnostic data.”)
“expose an interface that receives an access request from a support computing system, the access request including the correlation identifier” (paragraphs [0021], [0024], [0017]).  [The system monitors trigger events that cause alerts to be output to an end-user, developer or administrator, via a user interface (UI) associated with the client device ([0021]).  A client application 12 is configured to send requests for access to data exposed by a backend data service to which the server 20 is connected that are executed at the server 20 ([0024]).  The correlation ID is injected into the Hypertext Transfer Protocol (HTTP) header of each client request ([0017]).]  (NOTE: The output sent to the end-user on an UI is equivalent to “expose an interface,” and the client application to which the UI is connected is “an interface that receives an access request” from the end user, which includes the “correlation identifier.”)
“provide access to the stored server diagnostic data and the client diagnostic data to the support computing system based on the correlation identifier and the access request” (paragraphs [0017], [0026]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]).]  (NOTE: The SMD agent is the entity which “provides access to the stored server diagnostic data and the client diagnostic data” to the SAP Solution Manager, and access is always “based on the correlation identifier,” since that identifier is used for storing and subsequent access.)
 Dev does not teach:
“store the server diagnostic data … in a data store.”
Sharifi Mehr teaches:
“store the server diagnostic data … in a data store” (column 2, lines 1-3 & 22-25; column 13, lines 7-9).  [The system dynamically adjusts the generation, collection, and storage of diagnostic information (column 2, lines 1-3).  An identifier or property is used to identify a set of additional diagnostic data that is generated and stored (column 2, lines 22-25).  Operational data and/or trace data can be persisted to a database service or a storage service (column 13, lines 7-9).]  (NOTE: The “service computing system” is disclosed by Dev. The identifier or property can be equated to the “correlation identifier,” which is also disclosed by Dev.  The storage provided by the database or storage service is equivalent to the “data store.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 9,
Dev in view of Jan teaches all the limitations of parent Claims 1 and 8.
Dev teaches:
“wherein the service computing system comprises a first service computing system, the server diagnostic data comprises first server diagnostic data” (paragraphs [0024], [0029]; fig 1, elements 10, 20).  [The client 10 sends requests that are executed at the server 20, such as requests for access to data exposed by a backend data service to which the server 20 is connected.]  (NOTE: The server is equivalent to the “first service computing system,” and the data stored on the server’s backend data service to the “first server diagnostic data.”) 
“receiving second server diagnostic data generated by a second service computing system” (paragraph [0021]).  [The system is configured to perform smart diagnostics, in which performance or security issues are detected and/or predicted based on recorded data.]  (NOTE: The term “second” does not create a patentable distinction, since there may be a plurality of systems.)
“indexing the first and second server diagnostic data based on the correlation identifier” (paragraphs [0017], [0026]).  [Logs are created for both client side and server side activity, and the client logs are stored in association with server side logs using a common correlation identifier ([0017]).  The logging and tracing service is configured to receive client side logs generated by a client side logging component; client logs and server logs share the same file format, and are synchronized with the aid of the Correlation ID, transmitted via a Solution Manager Diagnostics (SMD) agent ([0026]).]  (NOTE: The synchronizing of the logs containing diagnostic data with the aid of the Correlation ID is equivalent to “indexing the first and second server diagnostic data.” The instant specification discloses that “[t]he diagnostic data is then sent to a support data storage system, where it can be stored along with (or indexed by) the correlation ID” (paragraph [0015]). Therefore, Dev’s use of the correlation identifier for storing and accessing both client and server data is equivalent to “indexing the first and second server diagnostic data based on the correlation identifier” under the definition provided in the specification.)
Dev does not teach:
“storing the second server diagnostic data from the second service computing system in the data store.” 
Sharifi Mehr teaches:
 “storing the second server diagnostic data from the second service computing system in the data store” (column 2, lines 1-3 & 22-25; column 13, lines 7-9).  [The system dynamically adjusts the generation, collection, and storage of diagnostic information (column 2, lines 1-3).  An identifier or property is used to identify a set of additional diagnostic data that is generated and stored (column 2, lines 22-25).  Operational data and/or trace data can be persisted to a database service or a storage service (column 13, lines 7-9).]  (NOTE: The “service computing system” is disclosed by Dev.  The storage provided by the database or storage service is equivalent to the “data store.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 3 and 10,
Dev in view of Jan teaches all the limitations of parent Claims 2 and 9.
Dev teaches:
“generating/ generate a support record …, the support record comprising: the server diagnostic data; the client diagnostic data: and the correlation identifier” (paragraphs [0017], [0019], [0021], [0034]; fig. 1, elements 20, 50; fig. 2, element 80).  [Logs are created for both client-side and server-side activity, and the client logs are stored in association with server-side logs using a common correlation identifier ([0017]).  The combination of client and server-side logging helps pinpoint the exact system component that may be causing an issue ([0019]).  The system is configured to perform smart diagnostics, in which performance or security issues are detected and/or predicted based on recorded data ([0021]).  The log/trace storage 80 stores log and trace data from the client, which is tagged with a correlation identifier; log/trace storage 80 in the client is analogous to the log/trace storage 50 in the server 20 ([0034]).]]  (NOTE: The diagnostic record created based on the recorded log data is equivalent to the “support record.”)
Dev does not teach:
“a support record in the data store.” 
Sharifi Mehr teaches:
“a support record in the data store” (column 4, lines 37-42).  [The operational record 108 consists of data generated during a particular instance of executing the computing function 106, and can also comprise information collected at other times, or for prior instances of executing the computing function 106.]  
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 5 and 12,
Dev in view of Jan teaches all the limitations of parent Claims 2 and 9.
Dev teaches:
“providing access to the first server diagnostic data and the second server diagnostic data based on the index” (paragraphs [0017], [0026], [0029]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]). 
The administrator UI accesses logs in the storage, receives results of an analysis performed by the Solution Manager and/or by the diagnostic agent, and displays the results ([0029]).] (NOTE: The correlation identifier is equivalent to the “index” that is used to access the server diagnostic data. Since there are multiple pieces of data, “first” and “second” are not patentable distinctions.)
Regarding Claims 6 and 13,
Dev in view of Jan teaches all the limitations of parent Claims 2 and 9.
Dev teaches:
“wherein the second server diagnostic data is generated by the second service computing system based on the client request received from the client computing system” (paragraphs [0017], [0021], [0016]; fig. 1, elements 20, 26, 42).  [Logs are created from both client and server-side activities and the correlation ID is used to tag client requests ([0017]).  The system is configured to perform smart diagnostics, in which performance or security issues are detected and/or predicted based on recorded data ([0021]).  The system integrates support functionality into the system landscape directory (SLD) component of SAP NetWeaver™ which provides a comprehensive overview of the system Landscape; landscape can include a host server, server nodes, version numbers of installed software components ([0016]).]  (NOTE: Since the system can include server nodes, a “second service computing system” is inherently included to perform diagnostics based on the “client request received from the client.”) 
“providing access to the stored server diagnostic data from the first service computing system, … and the client diagnostic data to the support computing system based on the correlation identifier and the access request” (paragraphs [0017], [0026]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]).]  (NOTE: The SMD agent is the entity which “provides access to the stored server diagnostic data and the client diagnostic data” to the SAP Solution Manager, which is equivalent to the “support computing system,” and access is always “based on the correlation identifier,” since that identifier is used for storing and subsequent access.)
Dev does not teach:
“the server diagnostic data from the second computing system.” 
Sharifi Mehr teaches:
“the server diagnostic data from the second computing system” (column 2, lines 60-64).  [The system performs operations comprising receiving a second set of diagnostic information associated with the execution of the computing function, with the second set of diagnostic information comprising tracing data.]  (NOTE: The second set of diagnostic information comprising tracing data is equivalent to the “second server diagnostic data.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information from more than one instance in one data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 7 and 14,
Dev in view of Jan teaches all the limitations of parent Claims 1 and 8.
Dev does not teach:
“wherein the correlation identifier is generated by the service computing system and provided to the client computing system with the response from the service computing system.” 
Sharifi Mehr teaches:
“wherein the correlation identifier is generated by the service computing system and provided to the client computing system with the response from the service computing system” (column 2, lines 17-24; column 3, lines 10-12).  [When a desired set of additional diagnostic information is identified and trace data is collected, the operational state is associated with an identifier or property, which is used to identify a set of diagnostic data that is generated and stored (column 2, lines 17-24).  Diagnostic information that is associated with the identifier or property is presented to a client (column 3, lines 10-12).]  (NOTE: The second set of diagnostic data identifier is equivalent to the “correlation identifier.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information from to be provided to the client based on the diagnostic data identifier, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access for the client and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 4, 11, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  
The last limitation of Claims 4 and 11 recites:
 a corresponding correlation identifier, that corresponds to the particular client request and uniquely identifies the particular client request from other client requests in the plurality of client requests” 
This limitation captures the aspect of the invention that distinguishes over the Dev reference (US 2016/0077910 A1).  As was discussed in the interview conducted on January 24, 2022, while Dev assigns a correlation ID to a client application, the instant application has a separate correlation ID for each request.
In addition, independent Claim 15 recites the following subject matter:
receiving from the service computing system, a response to the service request along with a correlation identifier corresponding to the particular service request, wherein the correlation identifier uniquely identifies the particular service request from one or more other service requests sent from the client computing system.
For the same reason as discussed above for Claim 4 and 11, Claim 15, as well as dependent Claims 16-19, recite allowable subject matter. Therefore, Claims 15-19 are allowed.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered. 
Regarding the Interview summary dated January 24, 2022, Applicant argues as follows:
Applicant respectfully thanks the Examiner for her time and consideration in conducting the interview. 
During the interview, Applicant's Representative discussed the claim rejection as well as the rejected under 35 U.S.C. §103. The Interview Summary dated January 24, 2022 states that Applicant's Representative discussed differences between the claimed correlation identifier and the identifier cited in the Dev reference. However, as noted in further detail below, in addition to noting distinctions regarding the correlation identifier, Applicant's represented noted that the references fail to teach or suggest that access to the alleged stored server diagnostic data, cited in Dev, is based on the alleged correlation identifier. Dev does not teach or suggest an interface exposed for a support system to access said diagnostic data using the alleged correlation identifier. 
The Examiner proposed further amendments regarding the correlation identifier. Applicant believes that the present amendments to at least dependent claim 4 conforms to the Examiner's suggestion. 
Examiner agrees that Claim 4, as well Claim 11, as currently recited contain allowable subject matter, and if those claims were incorporated into independent Claims 1 and 8 respectively, Claims 1-14 would be allowed. 
Regarding the claim objections, Applicant argues as follows:
In the spirit of furthering prosecution, Applicant has- amended the format of the claims as suggested and respectfully requests withdrawal of the objection.  
The claim objections have ben withdrawn.
Regarding the rejections under 35 U.S.C § 103, Applicant argues as follows:
Claims 1-6 and 8-13 were rejected under 35 U.S.C. §103(a) as allegedly being unpatentable over Dev (US 2016/0077910) in view of Sharifi Mehr (US 10,481,993). 

Claim 1 
In rejecting the claims, the Office Action points to paragraphs [0004] and [0017] as allegedly disclosing the generation of server diagnostic data based on a client request. Here, the cited portion of Dev describes a correlation identifier generated by a client application that is used to tag requests. Then, the log data and trace data (the alleged diagnostic data) are tagged with the correlation identifier to enable synchronization with the "server side log/trace data." Thus, as discussed during the interview, what is being cited in Dev is the synchronization of client side log/trace records with server side logs/trace records. However, to allegedly show that Dev discloses storing such diagnostic data, indexed by the correlation identifier, the Office Action again points to paragraphs [0004] and [0017] which describes using the correlation identifier to synchronization the client side data with the server side data. It does not describe indexing such data by the alleged correlation identifier where, when the stored diagnostic data is accessed, a correlation identifier is received with the access request. The last paragraph of page 7 of the Office Action cites paragraphs [0017] and [0026], but again this describes obtaining the diagnostic data through synchronization of the server/client data, and does not teach or suggest a support computing system accessing the stored data using a correlation identifier. 
For at least these reasons, Applicant respectfully submits that independent claim 1 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form. 

Claim 8 
In the spirit of furthering prosecution, Applicant has amended independent claim 8 to further distinguish the claimed subject matter. 
Applicant respectfully submits that the cited references do not teach or suggest "expose an interface that receives an access request from a support computing system, the access request including the correlation identifier", and "access the stored server diagnostic data and the client diagnostic data based on the correlation identifier and the access request, and provide the stored server diagnostic data to the support computing system." 
For at least these reasons, Applicant respectfully submits that independent claim 8 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form. 

Claim 15 
In the spirit of furthering prosecution, Applicant has amended independent claim 15 to further distinguish the claimed subject matter. Amended claim 15 recites "sending a particular service request from the client computing system to a service computing system", and "receiving, from the service computing system, a response to the service request along with a correlation identifier corresponding to the particular service request, wherein the correlation identifier uniquely identifies the particular service request from one or more other service requests sent from the client computing system." Support for the amendment can be found at least at paragraphs [0028] and [0037]. 
As discussed during the interview, the cited references do not teach or suggest these features, either separately or in combination. 
For at least these reasons, Applicant respectfully submits that independent claim 15 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form. 

Dependent claims 
Applicant submits that dependent claims 2-7, 9-14, and 16-19 are also in allowable form at least based on their relation to independent claims 1, 8, and 15, discussed above. Additionally, Applicant believes that at least some of these dependent claims recite features that are also neither taught nor suggested by the cited references. 
For example, with respect to dependent claim 4, the cited references do not teach or suggest "storing a plurality of support records representing a plurality of different client requests received from the client computing system, wherein each support record corresponds to a particular one of the client requests...a corresponding correlation identifier, that corresponds to the particular client request and uniquely identifies the particular client request from other client requests in the plurality of client requests." 
Further, with respect to dependent claim 5, the cited references do not teach or suggest "providing access to the first server diagnostic data and the second server diagnostic data based on the index." 
It is noted that these are examples of dependent claims that are believed to be independently patentable. 

Applicant argues that Claim 1 does not teach “providing access to the first server diagnostic data and the second server diagnostic data based on the index."  Examiner respectfully disagrees.  The server and client logging data stored together in the server and are processed to arrive at diagnostic results, which are equivalent to the “server diagnostic data.”  Dev discloses that the data is accessed by way of the correlation identifier, which is equivalent to the “index.”  Therefore, under the broadest reasonable interpretation of the claim recitation pursuant to MPEP § 2111, the combination of Dev and Sharifi Mehr under 35 U.S.C § 103 teach all aspects of Claim 1 and its dependent Claims 2-3 and 5-7.  The allowable subject matter with respect to the correlation identifier is currently recited in dependent Claim 4, which is objected to. 
Applicant next argues that Claim 8, which is recited in a similar manner to Claim 1, does not teach “expose an interface that receives an access request from a support computing system, the access request including the correlation identifier” and that the correlation identifier is then used to access the diagnostic data.  However, the argument is not persuasive, because Dev teaches in paragraph [0017] that the correlation ID is injected into the Hypertext Transfer Protocol (HTTP) header of each client request.  The allowable subject matter with respect to the correlation identifier is currently recited in dependent Claim 11.  Therefore, Claim 8 and its associated dependent Claims 9-10 and 12-14 remain as rejected under 35 U.S.C § 103 over Dev and Sharifi Mehr, while Claim 11 is objected to.
The argument with respect to Claim 15 is persuasive, and Claims 15-19 are allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454